          Case 4:20-cv-05640-YGR Document 374 Filed 03/17/21 Page 1 of 5



 1   Mark A. Perry, SBN 212532                              Gary A. Bornstein (pro hac vice)
     mperry@gibsondunn.com                                  gbornstein@cravath.com
 2   GIBSON, DUNN & CRUTCHER LLP                            CRAVATH, SWAINE & MOORE LLP
     1050 Connecticut Avenue, N.W.                          825 Eighth Avenue
 3   Washington, DC 20036-5306                              New York, New York 10019
     Telephone: 202.955.8500                                Telephone: (212) 474-1000
 4   Facsimile: 202.467.0539                                Facsimile: (212) 474-3700

 5   Attorneys for Defendant and                            Attorneys for Plaintiff and Counter-Defendant
     Counter-Plaintiff Apple Inc.                           Epic Games, Inc.
 6
     [Additional Counsel on Signature Page]
 7

 8

 9
10
                                    UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12
                                           OAKLAND DIVISION
13
     EPIC GAMES, INC.,
14
                                              Plaintiff,
15                                                         CASE NO. 4:20-cv-05640-YGR-TSH
                           v.
16
     APPLE INC.,                                           ORDER GRANTING STIPULATION
17                                                         BETWEEN EPIC GAMES, INC. AND
                                           Defendant.      APPLE INC. AND [PROPOSED]
18                                                         ORDER RE: CASE SCHEDULE
19

20                                                         Civil Local Rule 6-2

21                                                         The Honorable Yvonne Gonzalez Rogers
     APPLE INC.,
22
                                      Counterclaimant,
23
                           v.
24
     EPIC GAMES, INC.,
25
                                    Counter-defendant.
26

27

28
        STIPULATION BETWEEN EPIC GAMES,                               Case No. 4:20-cv-05640-YGR-TSH
        INC. AND APPLE INC. AND [PROPOSED]
     [[DMS:5523042v17:9/29/2020 5:11:55 PM
        ORDER RE: CASE SCHEDULE
           Case 4:20-cv-05640-YGR Document 374 Filed 03/17/21 Page 2 of 5


 1                  The Parties, by and through their respective counsel, hereby agree and stipulate as

 2   follows:

 3                  WHEREAS, in its October 6, 2020 Case Scheduling and Pretrial Order, the Court ordered

 4   that March 15, 2021 is the deadline for serving rebuttal expert reports (Dkt. 116);

 5                  WHEREAS, backup materials must generally be produced within two business days after

 6   service of expert reports (Cameron Dkt. 87 at 1);

 7                  WHEREAS, on March 14, 2021, counsel for Epic informed counsel for Apple of certain

 8   errors in data previously produced by Epic, and provided corrected data;

 9                  WHEREAS, counsel for the Parties have conferred regarding the most efficient way for

10   the expert witnesses retained by Apple to analyze the corrected data and incorporate the results of that

11   analysis into their opinions;

12                  WHEREAS, the agreed-upon procedure would not affect any other deadlines in the case.

13                  NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED among the

14   Parties, by and through their respective counsel, subject to the approval of the Court:

15                  1.      That Apple may supplement its expert rebuttal reports no later than March 17,

16   2021, without objection from Epic, solely to the extent the supplementation is necessary to incorporate

17   the corrected data;

18                  2.      That the backup materials for Apple’s expert, Dr. Lorin Hitt, may be produced no

19   later than March 19, 2021; and

20                  3.      That all other case deadlines remain in place.

21

22                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

23

24

25

26

27

28

        STIPULATION BETWEEN EPIC GAMES,
        INC. AND APPLE INC. AND [PROPOSED]               1              Case No. 4:20-cv-05640-YGR-TSH
        ORDER RE: CASE SCHEDULE v.
     \\dbr.com\Users$\SFUsers\RIEHLEPJ\Documents\Epic
     Apple - Stipulation re Case Schedule_104407416_7
         Case 4:20-cv-05640-YGR Document 374 Filed 03/17/21 Page 3 of 5


 1

 2   DATED: March 15, 2021       By    /s/ Gary A. Bornstein
                                       CRAVATH, SWAINE & MOORE LLP
 3
                                       Christine A. Varney
 4                                     Katherine B. Forrest
                                       Gary A. Bornstein
 5                                     Yonatan Even
                                       Lauren Moskowitz
 6                                     M. Brent Byars
 7
                                       FAEGRE DRINKER BIDDLE & REATH LLP
 8                                     Paul J. Riehle

 9                                     Attorneys for Epic Games, Inc.
10   DATED: March 15, 2021       By    /s/ Mark A. Perry
11                                     GIBSON, DUNN & CRUTCHER LLP
                                       Theodore J. Boutrous, Jr.
12                                     Richard J. Doren
                                       Daniel G. Swanson
13                                     Mark A. Perry
                                       Veronica S. Lewis
14                                     Cynthia E. Richman
15                                     Jay P. Srinivasan

16                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
                                       E. Joshua Rosenkranz
17                                     William F. Stute
18                                     Attorneys for Apple Inc.
19

20

21

22

23

24

25

26

27

28

      STIPULATION BETWEEN EPIC GAMES,
      INC. AND APPLE INC. AND [PROPOSED]     2            Case No. 4:20-cv-05640-YGR-TSH
      ORDER RE: CASE SCHEDULE
         Case 4:20-cv-05640-YGR Document 374 Filed 03/17/21 Page 4 of 5


 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2
             March 17, 2021
     DATED: ________________           ______________________________________________
 3
                                       THE HONORABLE YVONNE GONZALEZ ROGERS
 4                                     UNITED STATES DISTRICT COURT JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION BETWEEN EPIC GAMES,
      INC. AND APPLE INC. AND [PROPOSED]    3         Case No. 4:20-cv-05640-YGR-TSH
      ORDER RE: CASE SCHEDULE
           Case 4:20-cv-05640-YGR Document 374 Filed 03/17/21 Page 5 of 5


 1                               DECLARATION REGARDING CONCURRENCE

 2          I, Mark A. Perry, am the ECF user whose identification and password are being used to file this

 3   STIPULATION BETWEEN EPIC GAMES, INC. AND APPLE INC. RE: CASE SCHEDULE. In

 4   compliance with Civil Local Rule 5-1(i)(3), I hereby attest that all of the signatories listed above have

 5   concurred in this filing.

 6

 7   DATED: March 15, 2021                                  GIBSON, DUNN & CRUTCHER LLP

 8                                                          /s/ Mark A. Perry
                                                            Mark A. Perry
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION BETWEEN EPIC GAMES,
      INC. AND APPLE INC. AND [PROPOSED]                4              Case No. 4:20-cv-05640-YGR-TSH
      ORDER RE: CASE SCHEDULE
